[EDITORS' NOTE:  THIS OPINION HAS BEEN WITHDRAWN.]
FILED 78
Honorable W. O. Howard State Representative, District 49 Room 414, State Capitol Jefferson City, Missouri 65101
Dear Representative Howard:
This letter is in answer to your question asking:
         "Does the Board of Directors of an ambulance district formed pursuant to Chap. 190 RSMo. 1973 have the authority to call an election to increase the levy above the 15 cents per $100 assessed valuation without a petition as provided for in 137.065 RSMo. 1973. Further, in such election will the increased levy be sustained by a simple majority, or does it require a two-thirds affirmative vote?"
You also refer to our opinion to you, No. 63, dated March 16, 1976, in which we indicated our view that the legislature intended that the board of directors of the ambulance district would have authority to impose a property tax in excess of the fifteen cents provided for in such section if such additional tax is approved by the voters.
Section 137.065, VAMS, to which you refer, applies to taxes levied by the county. In addition, subsection 2 of Section 137.065
is in the alternative and the county court on its own motion may submit such a proposition. See Opinion No. 31, dated October 8, 1959, to Frick, copy enclosed. An ambulance district organized under Sections 190.005, et seq, RSMo Supp. 1973, is a separate legal entity and Section 137.065 does not apply to such a district.
There is no requirement for a petition as provided for in Section 137.065 in order to hold an election to increase the taxes in such an ambulance district.
Further, we find no requirement for a two-thirds affirmative vote and thus conclude that a simple majority would suffice.
We enclose Opinion No. 2, dated February 15, 1956, to Amos, which is self-explanatory and further answers your question.
Very truly yours,
                                  JOHN C. DANFORTH Attorney General
Enclosures: Op. No. 31 10-8-59, Frick
            Op. No. 2 2-15-56, Amos